Title: From Abigal Adams Shaw Felt to Mary Smith Cranch, 3 December 1808
From: Felt, Abigal Adams Shaw
To: Cranch, Mary Smith



Atkinson December 3 1808

Your letter my dear Aunt, to my Mother, afforded me great pleasure. I was rejoiced to hear you had so far recovered your health, as to enable you to attend once more the daily avocations of your family You were fearfull my health would suffer by my confinement with you, but I asure my dear Aunt, I did not consider it a confinement in the least, and were I so happy as to have been of any service, or alleviate a moments pain, to me, it would ever be a source of the highest satisfaction—
I spent a few days in Boston, very pleasantly, and the Friday after I left you, we went to Cambridge, and passed the night with Mrs Craigie, and the next morning commenced our journey for Atkinson, but the day was extremly disagreeable the sky was oercast with clouds, and soon after we left the Hotell in Reading, the rain decended very plentifully, and we were obliged to ride nine miles, before we could meet with any shelter. We reached Madam Phillipses in Andover, about two oclock in the afternoon, and were received by her with every mark of hospitality—We tarried there untill monday, when we once more renewed our journey, and arrived safely home found all well, and rejoiced to see us. I was grieved to hear of Thomas’s illness, his constitution I believe is not very firm, but I hope long before this, his health is perfectly reestablished. I was delighted to hear Richard had so pleasant a journey to Washington. when the Judge is so far distant from his relations, what a consolation it must be to him, to have so worthy a son, of a beloved Sister to reside with him, and take the charge of instructing his rising Progeny—
How does my dear Uncle do? I hope he has not been so much troubled afflicted with that troublesome humour, as when I was with you. Please to tender my most affectionate regards to him, and to my Uncle and Aunt Adams—Love to Ruthy, Thomas, and Elisabeth, and, with wishing that you my dear Aunt, may enjoy the choicest of Heavens Blessings I subscribe myself, your affectionate, and / obliged
Niece